THE OFFER AND SALE OF THIS COMMON STOCK PURCHASE WARRANT AND THE SHARES OF
COMMON STOCK THAT MAY BE PURCHASED HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THIS COMMON STOCK PURCHASE WARRANT AND THE SHARES OF COMMON STOCK THAT
MAY BE PURCHASED HEREUNDER MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES
LAWS OR AN EXEMPTION THEREFROM


 
BONDS.COM GROUP, INC.
 
COMMON STOCK PURCHASE WARRANT
 


Date of Issuance: March 31, 2009
Certificate No. __





THIS IS TO CERTIFY that MBRO CAPITAL, LLC, a Connecticut limited liability
company, and its transferees, successors and assigns (the “Holder”), for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, is entitled to purchase from BONDS.COM GROUP, INC., a Delaware
corporation (the “Company”), at the price of $0.375 per share (the “Exercise
Price”), at any time after the date hereof (the “Commencement Date”) and
expiring on March 31, 2014 (the “Expiration Date”), One Million (1,070,000) (the
“Aggregate Number”) shares of the fully paid and nonassessable common stock, par
value $0.0001 per share (the “Common Stock”), of the Company (as such number may
be adjusted as provided herein).  Notwithstanding anything set forth in this
Warrant, upon the occurrence of an Event of Default and subject to the rights of
the Company set forth in Section 8.03 of the Commercial Term Loan Agreement of
this date between the Company and the Holder, the Exercise Price shall
automatically adjust to $0.0001 per share of Common Stock.
 
Capitalized terms used herein shall have the meanings ascribed to such terms in
Section 12 hereof unless otherwise defined herein.
 
SECTION 1.   The Warrant; Transfer and Exchange.
 
(a)           The Warrant.  This Common Stock Purchase Warrant (the “Warrant”)
is issued under and pursuant to the Commercial Term Loan Agreement.  This
Warrant and the rights and privileges of the Holder hereunder may be exercised
by the Holder in whole or in part as provided herein; shall survive any
termination of the Commercial Term Loan Agreement and the payment of the Notes;
and, as more fully set forth in Sections 1(b) and 9 hereof, may be transferred
(subject to applicable securities laws and regulations) by the Holder to any
other Person or Persons at any time or from time to time, in whole or in part,
regardless of whether the Holder retains any or all rights under the Commercial
Term Loan Agreement or the Notes.
 
(b)           Transfer and Exchanges.  The Company shall initially record this
Warrant on a register to be maintained by the Company with its other stock books
and, subject to Section 9 hereof, from time to time thereafter shall reflect the
transfer of this Warrant on such register when surrendered for transfer in
accordance with the terms hereof and properly endorsed, accompanied by
appropriate instructions, and further accompanied by payment in cash or by
check, bank draft or money order payable to the order of the Company, in United
States currency, of an amount equal to any stamp or other tax or governmental
charge or fee required to be paid in connection with the transfer thereof.  Upon
any such transfer, a new warrant or warrants shall be issued to the transferee
and the Holder (in the event the Warrant is only partially transferred) and the
surrendered warrant shall be canceled.  Each such transferee shall succeed to
all of the rights of the Holder with respect to the Warrant being so
transferred; provided, however, that, in the event this Warrant is partially
transferred, the Holder and such transferee shall hold rights in respect of this
Warrant in proportion to their respective interests in this Warrant.  This
Warrant may be exchanged at the option of the Holder, when surrendered at the
Principal Office, for another warrant or other warrants of like tenor and
representing in the aggregate the right to purchase a like number of shares of
Common Stock.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 2.   Exercise.
 
(a)           Right to Exercise.  At any time after the Commencement Date and on
or before the Expiration Date, the Holder, in accordance with the terms hereof,
may exercise this Warrant, in whole at any time or in part from time to time, by
delivering this Warrant to the Company during normal business hours on any
Business Day at the Principal Office, together with the Election to Purchase, in
the form attached hereto as Exhibit A and made a part hereof (the “Election to
Purchase”), duly executed, and payment of the Exercise Price per share for the
number of shares to be purchased (the “Exercise Amount”), as specified in the
Election to Purchase.  If the Expiration Date is not a Business Day, then this
Warrant may be exercised on the next succeeding Business Day.
 
(b)           Payment of Exercise Price.  Payment of the Exercise Price shall be
made to the Company by any of the following means (or any combination of such
means): (i) in cash or other immediately available funds, (ii) by surrender to
the Company of Notes in an aggregate amount (including principal and interest
accrued thereon) equal to the Exercise Price, or (iii) as provided in Section
2(c).  The amount of the Exercise Price to be paid shall equal the product of
(A) the Exercise Amount multiplied by (B) the Exercise Price per share.
 
(c)           Cashless Exercise.  The Holder shall have the right to pay all or
a portion of the Exercise Price by making a “Cashless Exercise” pursuant to this
Section 2(c), in which case the portion of the Exercise Price to be so paid
shall be paid by reducing the number of shares of Common Stock otherwise
issuable pursuant to the Election to Purchase (the “Exercised Shares”) by an
amount (the “Cashless Exercise Shares”) equal to (i) the Exercise Price
multiplied by the Exercise Shares and divided by (ii) the Fair Market Value Per
Share of the Common Stock determined as of the Business Day immediately
preceding the date of such exercise of this Warrant.  The number of shares of
Common Stock to be issued to the Holder as a result of a Cashless Exercise will
therefore be equal to the Exercised Shares minus the Cashless Exercise Shares.
 
(d)           Issuance of Shares of Common Stock.  Upon receipt by the Company
of this Warrant at the Principal Office in proper form for exercise, and
accompanied by payment of the Exercise Price as aforesaid, the Company shall
immediately cause the shares of Common Stock to be registered in the name of the
Holder in the Register of Stockholders of the Company and the Holder shall then
be deemed to be the holder of record of the shares of Common Stock issuable upon
such exercise, notwithstanding that certificates representing such shares of
Common Stock may not then be actually delivered.  Upon such surrender of this
Warrant and payment of the Exercise Price as aforesaid, the Company shall issue
and cause to be delivered with all reasonable dispatch to, or upon the written
order of, the Holder (and in such name or names as the Holder may designate) a
certificate or certificates for a number of shares of Common Stock equal to the
Exercise Amount, subject to any reduction as provided in Section 2(c) for a
Cashless Exercise.
 
 
2

--------------------------------------------------------------------------------

 


(e)           Fractional Shares.  The Company shall not be required to deliver
fractions of shares of Common Stock upon exercise of this Warrant.  If any
fraction of a share of Common Stock would be deliverable upon an exercise of
this Warrant, the Company may, in lieu of delivering such fraction of a share of
Common Stock, make a cash payment to the Holder in an amount equal to the same
fraction of the Fair Market Value Per Share of the Common Stock determined as of
the Business Day immediately preceding the date of exercise of this Warrant.
 
(f)           Partial Exercise.  In the event of a partial exercise of this
Warrant, the Company shall issue to the Holder a Warrant in like form for the
unexercised portion thereof.
 
SECTION 3.  Payment of Taxes.
 
The Company shall pay all stamp taxes attributable to the issuance of shares or
other securities issuable upon the exercise of this Warrant or issuable pursuant
to Section 6 hereof.
 
SECTION 4.  Replacement Warrant.
 
In case this Warrant is mutilated, lost, stolen or destroyed, the Company shall
issue and deliver in exchange and substitution for and upon cancellation of the
mutilated Warrant, or in lieu of and in substitution for the Warrant lost,
stolen or destroyed, a new Warrant of like tenor and representing an equivalent
right or interest, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of such Warrant and upon receipt
of indemnity reasonably satisfactory to the Company (provided, that if the
Holder is a financial institution or other institutional investor, its personal
undertaking to provide an indemnity is hereby deemed to be reasonably
satisfactory to the Company).
 
SECTION 5.  Reservation of Capital Stock and Other Covenants.
 
(a)           Reservation of Authorized Capital Stock.  The Company shall at all
times ensure that it has sufficient authorized and unissued capital, free of
preemptive rights, to enable the Company at any time to fulfill all of its
obligations hereunder upon both the exercise of this Warrant and in respect of
the Common Stock, or other stock or securities issuable upon conversion of the
Common Stock or other securities that may be purchased hereunder.
 
(b)           Affirmative Actions to Permit Exercise and Realization of
Benefits.  If any shares of Common Stock to be issued upon the exercise of this
Warrant, or any shares or other securities to be issued pursuant to Section 6
hereof, or any shares of Common Stock or other securities to be issued pursuant
to the conversion of the Common Stock or other securities that may be purchased
hereunder require registration with or approval of any Governmental Authority
under any federal or state law (other than securities laws) before such shares
or other securities may be validly delivered upon exercise of this Warrant or
conversion of the Common Stock or other securities that may be purchased
hereunder, then the Company covenants that it will, at its sole expense, secure
such registration or approval, as the case may be.
 
(c)           Regulatory Requirements and Restrictions.  In the event of any
reasonable determination by the Holder that, by reason of any existing or future
federal or state law, statute, rule, regulation, guideline, order, court or
administrative ruling, request or directive (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful)
(collectively, a “Regulatory Requirement”), the Holder is effectively restricted
or prohibited from holding this Warrant or the Warrant Shares (including any
shares of Capital Stock or other securities distributable to the Holder in any
merger, reorganization, readjustment or other reclassification), or otherwise
realizing upon or receiving the benefits intended under this Warrant, the
Company shall, and shall use its best efforts to have its shareholders, take
such action as the Holder and the Company shall jointly agree in good faith to
be reasonably necessary to permit the Holder to comply with such Regulatory
Requirement.  The reasonable costs of taking such action, whether by the
Company, the Holder or otherwise, shall be borne by the Holder.
 
 
3

--------------------------------------------------------------------------------

 


(d)           Validly Issued Shares.  The Company covenants that all shares of
Common Stock and other securities that may be delivered upon exercise of this
Warrant (including those issued pursuant to Section 6 hereof), assuming full
payment of the Exercise Price, and all shares of Common Stock and other
securities that may be delivered upon conversion of such Common Stock, shall,
upon delivery by the Company, be duly authorized and validly issued, fully paid
and nonassessable, free from all stamp taxes, liens and charges with respect to
the issue or delivery thereof and otherwise free of all other security
interests, encumbrances and claims of any nature whatsoever other than such
security interests, encumbrances and claims granted by the Holder.
 
SECTION 6. Adjustments to Aggregate Number.
 
Under certain conditions, the Aggregate Number is subject to adjustment as set
forth in this Section 6.  No adjustments shall be made under this Section 6 as a
result the Exempt Issuances.
 
(a)           Adjustments.  The Aggregate Number, after taking into
consideration any prior adjustments pursuant to this Section 6, shall be subject
to adjustment from time to time as follows and, thereafter, as adjusted, shall
be deemed to be the Aggregate Number hereunder.
 
(i)              Stock Dividends; Subdivisions and Combinations.  In case at any
time or from time to time the Company shall:
 
(A)           issue to the holders of the Common Stock a dividend payable in, or
other distribution of, Common Stock (a “Stock Dividend”),
 
(B)           subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, including, without limitation, by means of a
stock split (a “Stock Subdivision”), or
 
(C)           combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock (a “Stock Combination”),
 
then the Aggregate Number in effect immediately prior thereto shall be (1)
proportionately increased in the case of a Stock Dividend or a Stock Subdivision
and (2) proportionately decreased in the case of a Stock Combination.  In the
event the Company shall declare or pay, without consideration, any dividend on
the Common Stock payable in any right to acquire Common Stock for no
consideration, then the Company shall be deemed to have made a Stock Dividend in
an amount of shares equal to the maximum number of shares issuable upon exercise
of such rights to acquire Common Stock.


(ii)              Other Distributions.  The Company shall notify the Holder and
afford the Holder with no less then ten (10) Business Days prior to the
applicable record date, in case at any time or from time to time the Company
shall take a record of the holders of the Common Stock for the purpose of
entitling them to receive any dividend or other distribution (collectively, a
“Distribution”) of:
 
 
4

--------------------------------------------------------------------------------

 
 
(A)             Cash,


(B)              any evidences of its indebtedness (other than Convertible
Securities), any shares of its Capital Stock (other than additional shares of
Common Stock or Convertible Securities) or any other securities or property of
any nature whatsoever (other than cash), or
 
(C)              any options, warrants or other rights to subscribe for or
purchase any of the following: any evidences of its indebtedness (other than
Convertible Securities), any shares of its Capital Stock (other than additional
shares of Common Stock or Convertible Securities) or any other securities or
property of any nature whatsoever.
 




A reclassification of the Common Stock into shares of any other class of stock
shall be deemed a Distribution by the Company to the holders of the Common Stock
of such shares of such other class of stock, and if the outstanding shares of
Common Stock shall be changed into a larger or smaller number of shares of
Common Stock as a part of such reclassification, such event shall be deemed a
Stock Subdivision or Stock Combination, as the case may be, of the outstanding
shares of Common Stock within the meaning of Section 6(a)(i) hereof.


(iii)              Adjustment to Exercise Price.  Upon any adjustment to the
Aggregate Number or of the kind and number of Warrant Shares or other securities
of the Company which are purchasable hereunder pursuant to this Section 6, the
Holder shall thereafter be entitled to purchase such Aggregate Number of shares
of Common Stock or other securities resulting from such adjustment at an
Exercise Price per share of Common Stock or other security obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the Aggregate Number prior to such adjustment and dividing by the Aggregate
Number immediately following such adjustment. An adjustment made pursuant to
this paragraph shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such event.
 
(iv)              Intentionally Omitted.
 
(v)              Intentionally Omitted.
 
(vi)              Intentionally Omitted.
 
(vii)              Miscellaneous.  The following provisions shall be applicable
to the making of adjustments of the Aggregate Number provided above in this
Section 6(a):
 
(A)               Intentionally Omitted.
 
(B)              The adjustments required by the preceding paragraphs of this
Section 6(a) shall be made whenever and as often as any specified event
requiring an adjustment shall occur, except that no adjustment of the Aggregate
Number that would otherwise be required shall be made (except in the case of a
Stock Subdivision or Stock Combination, as provided for in Section 6(a)(i)
hereof) unless and until such adjustment either by itself or with other
adjustments not previously made adds or subtracts at least one one-hundredth of
one share to or from the Aggregate Number immediately prior to the making of
such adjustment.  Any adjustment representing a change of less than such minimum
amount (except as aforesaid) shall be carried forward and made as soon as such
adjustment, together with other adjustments required by this Section 6(a) and
not previously made, would result in a minimum adjustment.  For the purpose of
any adjustment, any specified event shall be deemed to have occurred at the
close of business on the date of its occurrence.
 
 
5

--------------------------------------------------------------------------------

 


(C)              In computing adjustments under this Section 6(a), fractional
interests in Common Stock shall be taken into account to the nearest
one-thousandth of a share.
 
(D)              If the Company shall take a record of the holders of the Common
Stock for the purpose of entitling them to receive a dividend or distribution or
subscription or purchase rights and shall, thereafter and before the
distribution to shareholders thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights, then no adjustment
shall be required by reason of the taking of such record and any such adjustment
previously made in respect thereof shall be rescinded and annulled.
 
(b)           Changes in Common Stock.  In case at any time the Company shall
initiate any transaction or be a party to any transaction (including, without
limitation, a merger, consolidation, share exchange, sale, lease or other
disposition of all or substantially all of the Company’s assets, liquidation,
recapitalization or reclassification of the Common Stock) in connection with
which the previous outstanding Common Stock shall be changed into or exchanged
for different securities of the Company or Capital Stock or other securities of
another corporation or interests in a non-corporate entity or other property
(including cash) or any combination of the foregoing (each such transaction
being herein called a “Transaction”), then, as a condition of the consummation
of the Transaction, lawful, enforceable and adequate provision shall be made so
that the Holder shall be entitled to elect, by written notice to the Company, to
receive (i) in exchange for the surrender of the Warrant to the Company and the
same Exercise Price (rather than the exercise thereof), the securities or other
property (including cash) to which such Holder would have been entitled upon
consummation of the Transaction if such Holder had exercised this Warrant and
(if applicable) converted the shares of Common Stock issuable hereunder
immediately prior thereto, (ii) a new warrant in form and substance similar to,
and in exchange for, this Warrant to purchase all or a portion of such
securities or other property for the same Exercise Price or (iii) upon exercise
of this Warrant at any time on or after the consummation of the Transaction but
prior to the Expiration Date, in lieu of the Warrant Shares issuable upon such
exercise prior to such consummation, the securities or other property (including
cash) to which such Holder would have been entitled upon consummation of the
Transaction if such Holder had exercised this Warrant and (if applicable)
converted the shares of Common Stock issuable hereunder immediately prior
thereto (subject to adjustments from and after the consummation date as nearly
equivalent as possible to the adjustments provided for in this Section 6).  The
Company will not effect any Transaction unless prior to the consummation thereof
each corporation or other entity (other than the Company) which may be required
to deliver any new warrant, securities or other property as provided herein
shall assume by written instrument the obligation to deliver to such Holder such
new warrant, securities or other property as in accordance with the foregoing
provisions such Holder may be entitled to receive.  The foregoing provisions of
this Section 6(b) shall similarly apply to successive Transactions.
 
(c)           Other Action Affecting Capital Stock.
 
 
6

--------------------------------------------------------------------------------

 


(i)              Other Action.  In case at any time or from time to time the
Company shall take any action of the type contemplated in Section 6(a) or (b)
hereof but not expressly provided for by such provisions, then, unless in the
opinion of the Company’s Board of Directors such action will not have a material
adverse effect upon the rights of the Holder (taking into consideration, if
necessary, any prior actions which the Company’s Board of Directors deemed not
to materially adversely affect the rights of the Holder), the Aggregate Number
shall be adjusted in such manner and at such time as the Company’s Board of
Directors may in good faith determine to be equitable in the circumstances.
 
(ii)              Intentionally Omitted.
 
(d)           Intentionally Omitted.
 
(e)           Notices.
 
(i)              Notice of Proposed Actions.  In case the Company shall propose
(A) to pay any dividend payable in stock of any class to the holders of the
Common Stock or to make any other distribution to the holders of the Common
Stock, (B) to offer to the holders of the Common Stock rights to subscribe for
or to purchase any Convertible Securities or additional shares of Common Stock
or shares of stock of any class or any other securities, warrants, rights or
options, (other than the exercise of pre-emptive rights by a holder) (C) to
effect any reclassification of the Common Stock, (D) to effect any
recapitalization, stock subdivision, stock combination or other capital
reorganization, (E) to effect any consolidation or merger, share exchange, or
sale, lease or other disposition of all or substantially all of its property,
assets or business, (F) to effect the liquidation, dissolution or winding up of
the Company, (G) to effect an Initial Public Offering, (H) effect a Change of
Control (provided that notice of a Change of Control shall only be provided upon
the Company entering into a definitive agreement with respect to such Change of
Control and such information not being material non public information) or (I)
to effect any other action which would require an adjustment under this Section
6, then in each such case the Company shall give to the Holder written notice of
such proposed action, which shall specify the date on which a record is to be
taken for the purposes of such stock dividend, stock subdivision, stock
combination, distribution or rights, or the approximate date on which such
reclassification, recapitalization, reorganization, consolidation, merger, share
exchange, sale, lease, transfer, disposition, liquidation, dissolution, winding
up or other transaction is expected to take place and the expected date of
participation therein by the holders of Common Stock (as applicable), if any
such date is to be fixed, or the date on which the transfer of Common Stock (as
applicable) is expected to occur, and shall also set forth such facts with
respect thereto as shall be reasonably necessary to indicate the effect of such
action on the Common Stock (as applicable) and on the Aggregate Number after
giving effect to any adjustment which will be required as a result of such
action.  Such notice shall be so given in the case of any action covered by
clause (A) or (B) above at least 10 Business Days prior to the record date for
determining holders of the Common Stock (as applicable) for purposes of such
action and, in the case of any other such action, at least 10 Business Days
prior to the earlier of the date of the taking of such proposed action or the
date of participation therein by the holders of Common Stock (as applicable).
 
(ii)              Adjustment Notice.  Whenever the Aggregate Number is to be
adjusted pursuant to this Section 6, unless otherwise agreed by the Holder, the
Company shall promptly (and in any event within 10 Business Days after the event
requiring the adjustment) prepare a certificate signed by the Chief Financial
Officer of the Company, setting forth, in reasonable detail, the event requiring
the adjustment and the method by which such adjustment is to be calculated.  The
certificate shall set forth, if applicable, a description of the basis on which
the Company's Board of Directors in good faith determined, as applicable, the
Fair Market Value Per Share or the fair market value of any evidences of
indebtedness, shares of stock, other securities, warrants, other subscription or
purchase rights, or other property or the equitable nature of any adjustment
under Section 6(b) or (c) hereof, the new Aggregate Number and, if applicable,
any new securities or property to which the Holder is entitled.  The Company
shall promptly cause a copy of such certificate to be delivered to the
Holder.  In the case of any determination of Fair Market Value Per Share, such
certificate shall be delivered to the Holder within the time period set forth in
the definition of Fair Market Value Per Share and the Holder may object thereto
as provided therein.  Any other determination of fair market value shall first
be determined in good faith by the Company's Board of Directors and be based
upon an arm’s length sale of such indebtedness, shares of stock, other
securities, warrants, other subscription or purchase rights or other property,
such sale being between a willing buyer and a willing seller.  In the case of
any such determination of fair market value, the Required Holders may object to
the determination in such certificate by giving written notice within 10
Business Days of the receipt of such certificate and, if the Required Holders
and the Company cannot agree to the fair market value within 10 Business Days of
the date of the Required Holders' objection, the fair market value shall be
determined by a national or regional investment bank or a national accounting
firm mutually selected by the Required Holders and the Company, the fees and
expenses of which shall be paid 50% by the Company and 50% by the Holders that
did not agree with the valuation determined by the Company unless such
determination results in a fair market value more than 110% of the fair market
value determined by the Company in which case such fees and expenses shall be
paid by the Company.  The Company shall keep at the Principal Office copies of
all such certificates and cause the same to be available for inspection at said
office during normal business hours by the Holder or any prospective purchaser
of the Warrant (in whole or in part) if so designated by the Holder.
 
 
7

--------------------------------------------------------------------------------

 


SECTION 7.  No Dilution or Impairment.
 
The Company will not, by amendment of its organizational documents or through
any reorganization, recapitalization, transfer of assets, consolidation, merger,
share exchange, dissolution or any other voluntary and deliberate action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant, including, without limitation, the adjustments required under Section 6
hereof, and will at all times in good faith assist in the carrying out of all
such terms and in taking of all such action as may be necessary or appropriate
to protect the rights of the Holder against dilution or other
impairment.  Without limiting the generality of the foregoing and
notwithstanding any other provision of this Warrant to the contrary (including
by way of implication), the Company (a) will not increase the par value of any
shares of Common Stock receivable on the exercise of this Warrant above the
amount payable therefor on such exercise and (b) will take all such action as
may be necessary or appropriate so that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock on the exercise of
this Warrant and issue fully paid and nonassessable shares of Common Stock on
the conversion of the Common Stock.
 
SECTION 8.   Intentionally Omitted.
 
SECTION 9.  Transfers of the Warrant.
 
(a)           Generally.  Subject to the restrictions set forth in this Sections
1 and 9 of this Warrant, the Holder may at any time and from time to time freely
transfer this Warrant and the Warrant Shares in whole or in part.
 
(b)           Compliance with Securities Laws.  The Holder agrees that the
Warrant and the Warrant Shares may not be sold or otherwise disposed of except
pursuant to an effective registration statement under the Securities Act and
applicable state securities laws or pursuant to an applicable exemption from the
registration requirements of the Securities Act and such state securities
laws.  In the event that the Holder transfers this Warrant or the Warrant Shares
pursuant to an applicable exemption from registration, the Company may request,
at the Holder’s expense, an opinion of counsel that the proposed transfer does
not violate the Securities Act and applicable state securities laws.
 
 
8

--------------------------------------------------------------------------------

 


(c)           Restrictive Securities Legend.  For so long as the Warrant Shares
have not been registered under the Securities Act pursuant to the Registration
Rights Agreement, the certificate representing the Warrant Shares shall bear the
restrictive legends set forth below:
 
“The offer and sale of the shares represented by this certificate have not been
registered under the Securities Act of 1933, as amended, or the securities laws
of any State and may not be sold or otherwise disposed of except pursuant to an
effective registration statement under such Act and applicable State securities
laws or pursuant to an applicable exemption from the registration requirements
of such Act and such laws.”


SECTION 10.   Piggyback Registration Rights.  If, at any time, there is not an
effective registration statement covering the resale all of the Common Stock
issuable upon exercise of this Warrant (the “Registrable Securities”), and
Company shall determine to prepare and file with the Securities and Exchange
Commission (the “Commission”) a registration statement relating to an offering
for its own account or the account of others under the Securities Act, of any of
its equity securities (other than on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other employee benefit plans), then Company shall send to the Holder a written
notice of such determination and, if within ten (10) Business Days after receipt
by the Holder of such notice, Company shall receive a request in writing from
the Holder, Company shall include in such registration statement all or any part
of such shares of the Registrable Securities that the Holder requests to be
registered at no cost to Holder (other than the Holder’s pro rata share of
underwriting discounts, fees and commissions).  The Holder (or their
designee(s)) shall also be provided with such other rights, and Company shall
have such obligations, as customarily accompany investor piggyback registration
rights, including, without limitation, the right of Holders to customary
indemnification by Company, Company’s obligation to prepare and file with the
Commission such amendments and supplements to such registration statement as may
be necessary to keep such registration statement effective until the disposition
of all securities covered by such registration statement, the obligation of
Company to register and qualify the securities covered by such registration
statement under applicable state securities and blue sky laws, the obligation of
Company to cause the securities covered by such registration statement to be
listed or quoted on the trading market on which Company’s securities are then
listed or quoted, the obligation of Company to cause to be provided customary
legal opinions and comfort letters of its independent certified accountants if
requested in connection with a sale pursuant to such registration statement),
and the obligation to reimburse the Holder for reasonable fees and disbursements
of counsel in connection with such registration.  Notwithstanding the foregoing,
if a registration involves an underwritten offering, and the lead managing
underwriter shall advise Company that the amount of securities to be included in
the offering exceeds the amount which can be sold in the offering, the number of
securities owned by Holders to be included in the offering shall be reduced pro
rata among the holders thereof requesting such registration or eliminated if so
required by the managing underwriter.  Notwithstanding anything contained herein
to the contrary, the shares of Common Stock issuable upon exercise of this
Warrant shall cease to be Registrable Securities when (a) a Registration
Statement covering such Registrable Securities has been declared effective by
the Commission and it has been disposed of pursuant to such effective
Registration Statement or (b) such Registrable Securities may be sold pursuant
to Rule 144 under the Securities Act without volume restriction.


 
9

--------------------------------------------------------------------------------

 


SECTION 11.  Events of Non-Compliance and Remedies.
 
(a)           Events of Non-Compliance.  If the Company fails to keep and fully
and promptly perform and observe in any material respect any of the terms,
covenants or representations contained or referenced herein within 30 days from
the earlier to occur of (i) written notice from the Holder specifying what
failure has occurred, or requesting that a specified failure be remedied or (ii)
an executive officer of the Company becoming aware of such failure (an “Event of
Non-Compliance”), the Holder shall be entitled to the remedies set forth in
subsection (b) hereof.
 
(b)           Remedies.  On the occurrence of an Event of Non-Compliance, in
addition to any remedies the Holder may have under applicable law the Holder may
bring any action for injunctive relief or specific performance of any term or
covenant contained herein or in the Commercial Term Loan Agreement, the Company
hereby acknowledging that an action for money damages may not be adequate to
protect the interests of the Holder hereunder.
 
SECTION 12.  Definitions.
 
As used herein, in addition to the terms defined elsewhere herein, the following
terms shall have the following meanings.  Capitalized terms not appearing below
and not otherwise defined herein shall have the meaning ascribed to them in the
Commercial Term Loan Agreement.
 
“Aggregate Number” has the meaning set forth in the Preamble.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of Connecticut are authorized or required by law
or executive order to close.
 
“Capital Stock” means (a) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (b) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person
that confer on a Person the right to receive a share of the profits and losses
of, or the distribution of assets of, the issuing Person; and in each case, any
and all warrants, rights or options to purchase any of the foregoing.
 
“Change of Control” shall mean (i) the approval by members of the Company of a
merger or consolidation of the Company with any other entity, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; (ii) the approval by
the members of the Company of a plan of complete liquidation of the Company or
an agreement for the sale or disposition by the Company of all or substantially
all of the Company's assets; or  (iii)  any "person" (as such term is used in
Sections  13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becoming the "beneficial owner" (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company's then outstanding voting
securities.
 
“Commencement Date” has the meaning set forth in the Preamble.


 
10

--------------------------------------------------------------------------------

 


“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.
 
“Common Stock” means the Company’s Common Stock, par value $0.01 per share.
 
“Company” has the meaning set forth in the Preamble.
 
"Conversion Amount" means the aggregate number of shares of Common Stock
issuable upon conversion of the Aggregate Number in accordance with the terms of
the Common Stock.
 
“Convertible Securities” means (i) evidences of indebtedness, shares of stock or
other securities (including, without limitation, options and warrants) that are
directly or indirectly convertible, exercisable or exchangeable, with or without
payment of additional consideration in cash or property, for shares of Common
Stock (as applicable), either immediately or upon the onset of a specified date
or the happening of a specified event or (ii) stock appreciation rights, phantom
stock rights or other rights with equity features.
 
“Distribution” has the meaning set forth in Section 6(a)(ii).
 
“Election to Purchase” has the meaning set forth in Section 2(a).
 
“Event of Default” has the meaning set for in the Commercial Term Loan
Agreement.
 
“Event of Non-Compliance” has the meaning set forth in Section 11(a).
 
“Exempt Issuance” has the meaning set forth in the Preamble.
 
“Exercise Amount” has the meaning set forth in Section 2(a).
 
“Exercise Price” has the meaning set forth in the Preamble.
 
“Expiration Date” has the meaning set forth in the Preamble.
 
“Fair Market Value Per Share” means, with respect to a share of Common Stock on
any date: (a) if the shares are listed or admitted for trading on any national
securities exchange or included in The Nasdaq National Market or Nasdaq SmallCap
Market, the last reported sales price as reported on such exchange or market;
(b) if the shares are not listed or admitted for trading on any national
securities exchange or included in The Nasdaq National Market or Nasdaq SmallCap
Market, the average of the last reported closing bid and asked quotation for the
shares as reported on the National Association of Securities Dealers Automated
Quotation System ("NASDAQ") or a similar service if NASDAQ is not reporting such
information; and (c) if the shares are not listed or admitted for trading on any
national securities exchange or included in The Nasdaq National Market or Nasdaq
SmallCap Market or quoted by NASDAQ or a similar service, the average of the
last reported bid and asked quotation for the shares as quoted by a market maker
in the shares (or if there is more than one market maker, the bid and asked
quotation shall be obtained from two market makers and the average of the lowest
bid and highest asked quotation).  In the absence of any available public
quotations for the Common Stock, the Board of Directors of the Company and the
Holder shall determine in good faith the fair value of the Common Stock.
 
“Fully Diluted” means, with respect to the Common Stock as of a particular time
(taking into account the transaction in respect of which the “Fully Diluted”
basis is being calculated at such time), the total number of outstanding shares
of Common Stock as of such time as determined by treating all outstanding
in-the-money and then exercisable options, warrants and other rights for the
purchase or other acquisition of Common Stock as having been exercised and by
treating all outstanding in-the-money Convertible Securities which at the time
of such calculation may be converted as having been so converted.
 
 
11

--------------------------------------------------------------------------------

 


“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as approved by a significant segment of the
accounting profession in the United States as in effect at the time.
 
“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity or person
exercising executive, legislative, judicial, arbitral, regulatory or
administrative functions of or pertaining to government, regulation or
compliance.
 
“Holder” or “Holders” means any holder of an interest in the Warrant or the
outstanding Warrant Shares.
 
“Notes” shall mean the Company's 15% Commercial Term Promissory Note due March
__, 2010 issued pursuant to the Commercial Term Loan Agreement.
 
“Outstanding Common Stock” of the Company means, as of the date of
determination, the sum (without duplication) of the following: (a) the number of
shares of Common Stock then outstanding at the date of determination, (b) the
number of shares of Common Stock then issuable upon conversion of the shares of
Common Stock issuable upon the exercise of this Warrant (as such number of
shares may be adjusted pursuant to the terms hereof) and (c) the number of
shares of Common Stock then issuable upon the exercise or conversion of
Convertible Securities and any warrants, options or other rights to subscribe
for or purchase Common Stock or Convertible Securities.
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint stock
company, Governmental Authority, or other entity of any kind, and shall include
any successor (by merger or otherwise) of such entity.
 
“Principal Office” means the Company’s principal office as set forth in Section
17 hereof or such other principal office of the Company in the United States of
America the address of which first shall have been set forth in a notice to the
Holder.
 
“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the date hereof among the Company and MBRO Capital, LLC, as amended or
supplemented from time to time.
 
“Regulatory Requirement” has the meaning set forth in Section 5(c).
 
“Required Holders” means, at any time, the holders of Warrants exercisable for
at least a majority of the aggregate shares of Common Stock then issuable
pursuant to outstanding Warrants.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.
 
“Commercial Term Loan Agreement” means the Commercial Term Loan Agreement dated
as of the date hereof among the Company and MBRO Capital, LLC, as amended or
supplemented from time to time.
 
“Stock Combination” has the meaning set forth in Section 6(a)(i)(C).
 
“Stock Dividend” has the meaning set forth in Section 6(a)(i)(A).
 
“Stock Subdivision” has the meaning set forth in Section 6(a)(i)(B).


 
12

--------------------------------------------------------------------------------

 


“Subsidiary(ies)” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.
 
“Transaction Documents” means this Warrant, the Notes, the Commercial Term Loan
Agreement and the Registration Rights Agreement, and any other agreements or
documents delivered in connection herewith or therewith.
 
“Warrant” has the meaning set forth in Section 1(a).
 
“Warrant Securities” means the Warrant and the Warrant Shares, collectively.
 
“Warrant Shares” means (a) the shares of Common Stock issued or issuable upon
exercise of this Warrant in accordance with its terms, (b) the shares of Common
Stock issued or issuable upon conversion of such shares of Common Stock and (c)
all other shares of the Company’s Capital Stock issued with respect to such
shares by way of stock dividend, stock split or other reclassification or in
connection with any merger, consolidation, recapitalization or other
reorganization affecting the Company’s Capital Stock.
 
SECTION 13.   Survival of Provisions.
 
Notwithstanding the full exercise by the Holder of its rights to purchase Common
Stock hereunder, the provisions of Sections 5(c), 5(d) and 11 through 24 of this
Warrant shall survive such exercise and the Expiration Date.
 
SECTION 14.  Delays, Omissions and Indulgences.
 
It is agreed that no delay or omission to exercise any right, power or remedy
accruing to the Holder upon any breach or default of the Company under this
Warrant shall impair any such right, power or remedy, nor shall it be construed
to be a waiver of any such breach or default, or any acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  It is further agreed that any
waiver, permit, consent or approval of any kind or character on the Holder’s
part of any breach or default under this Warrant, or any waiver on the Holder’s
part of any provisions or conditions of this Warrant must be in writing and that
all remedies, either under this Warrant, or by law or otherwise afforded to the
Holder, shall be cumulative and not alternative.
 
SECTION 15.   Rights of Transferees.
 
Subject to Section 8 and the provisions of the Shareholders Agreement, the
rights granted to the Holder hereunder of this Warrant shall pass to and inure
to the benefit of all subsequent transferees of all or any portion of the
Warrant (provided that the Holder and any transferee shall hold such rights in
proportion to their respective ownership of the Warrant and Warrant Shares)
until extinguished pursuant to the terms hereof.
 
SECTION 16.  Captions.
 
The titles and captions of the Sections and other provisions of this Warrant are
for convenience of reference only and are not to be considered in construing
this Warrant.
 
SECTION 17.  Notices.
 
All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, telecopy, overnight courier service
or personal delivery:
 
 
13

--------------------------------------------------------------------------------

 


(a)         if to the Company:
 
Bonds.com Group, Inc.
1515 South Federal Highway
Suite 12
Boca Raton, Florida 33432
Attention:  Chief Executive Officer
Telecopier:

 
with a copy to:


Rele & Becker LLC
555 Eighth Avenue
Suite 1703
New York, New York 10018
Attention:  David Becker, Esq.
Fax No.:


if to the Holder:


MBRO Capital, LLC
991 Ponus Ridge
New Canaan, Connecticut 06840
Attention:  William P. Mahoney
Fax No.:


with a copy to:


Diserio Martin O’Connor & Castiglioni LLP
One Atlantic Street
Stamford, Connecticut 06901
Attention:  Kevin T. Katske, Esq.
Fax No.:  (203) 348-2321


All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied.
 
SECTION 18.   Successors and Assigns.
 
Subject to the provisions of the Shareholders Agreement, this Warrant shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors or heirs and personal representatives and permitted assigns;
provided, that the Company shall have no right to assign its rights, or to
delegate its obligations, hereunder without the prior written consent of the
Holder except as otherwise expressly provided herein.
 


 
14

--------------------------------------------------------------------------------

 


SECTION 19.  Governing Law.
 
THIS WARRANT IS TO BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF DELAWARE AND WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW OF SUCH STATE.
 
SECTION 20.  Jurisdiction, Jury Trial Waiver, Etc.
 
(a)           THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY AGREE THAT ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT SHALL BE BROUGHT
EXCLUSIVELY IN THE COURTS OF THE STATE OF CONNECTICUT OR OF THE UNITED STATES OF
AMERICA IN THE STATE OF CONNECTICUT AND EACH HEREBY EXPRESSLY SUBMITS TO THE
PERSONAL JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND
EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM THAT SUCH COURTS ARE
AN INCONVENIENT FORUM.  THE COMPANY AND THE HOLDER EACH HEREBY IRREVOCABLY
CONSENT TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN THIS WARRANT,
SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.
 
(b)         THE COMPANY AND THE HOLDER EACH HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS WARRANT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. THE COMPANY (I) CERTIFIES THAT NO
HOLDER OR ATTORNEY OR OTHER REPRESENTATIVE OF THE HOLDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE HOLDER WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS AND (II) ACKNOWLEDGES THAT THE HOLDER HAS
BEEN INDUCED TO PURCHASE THIS WARRANT BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.
 
(c)         FINAL JUDGMENT AGAINST THE COMPANY OR HOLDER, IN ANY ACTION, SUIT OR
PROCEEDING SHALL BE CONCLUSIVE, AND MAY BE ENFORCED IN OTHER JURISDICTIONS (I)
BY SUIT, ACTION, OR PROCEEDING ON THE CONCLUSIVE EVIDENCE OF THE FACT AND OF THE
AMOUNT OF ANY INDEBTEDNESS OR LIABILITY OF THE COMPANY OR HOLDER THEREIN
DESCRIBED OR (II) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF
SUCH OTHER JURISDICTION; PROVIDED, HOWEVER, THAT ANY STOCKHOLDER MAY AT ITS
OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDING, AGAINST THE COMPANY
OR ANY OF ITS PROPERTIES IN THE STATE OR FEDERAL COURT OF THE UNITED STATES OR
OF ANY COUNTRY OR PLACE WHERE THE COMPANY OR ITS PROPERTIES MAY BE FOUND.
 
SECTION 21.  Severability.
 
If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.  The parties hereto further agree to replace such invalid,
illegal or unenforceable provision of this Agreement with a valid, legal and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.
 


 
15

--------------------------------------------------------------------------------

 


SECTION 22.  Entire Agreement.
 
This Warrant, together with the other Transaction Documents, contains the entire
agreement among the parties with respect to the subject matter hereof and
thereby supercedes all prior and contemporaneous agreements or understandings
with respect thereto.
 
SECTION 23.   Headings. The headings in this Warrant are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
SECTION 24.  No Strict Construction.
 
The Company and the Holder each acknowledge that they have been represented by
counsel in connection with this Warrant, the other Transaction Documents and the
transactions contemplated hereby and thereby.  The Company and the Holder have
participated jointly in the negotiation and drafting of this Warrant and the
other Transaction Documents.  In the event an ambiguity or question of intent or
interpretation arises under any provision of this Warrant or any Transaction
Document, this Warrant or such other Transaction Documents shall be construed as
if drafted jointly by the parties thereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Warrant or any other Transaction Document.
 
SECTION 25.  Representations, Warranties and Covenants.
 
The Company hereby represents, warrants and covenants to the Holder that so long
as the Holder holds the Warrant or any Warrant Shares:
 
(a)           Intentionally Omitted.
 
(b)           Certain Amendments.  The Company will not amend, modify or change
any provision of its articles or certificate of incorporation, bylaws or the
terms of any class or series of its Capital Stock to the extent such amendment,
modification or change would have a disproportionate adverse effect on the
Holder as compared to any other holder of Capital Stock of the Company and
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any restriction or encumbrance on the ability of the Company to
perform and comply with its obligations under this Warrant.
 
(c)           Limitation on Certain Restrictions.  The Company will not,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any restriction or encumbrance on the ability of the Company to
perform and comply with its obligations under this Warrant.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]
 
 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be issued and
executed in its corporate name by its duly authorized officers and its corporate
seal to be affixed hereto as of the date below written.



 
DATED:  March 31, 2009 
BONDS.COM GROUP, INC.
 
 
 
[CORPORATE SEAL]
By:       /S/  John J. Barry
IV                                                                
Name:  John J. Barry IV
Title:    Chief Executive Officer

 
 




ATTEST:




By:                                                                          
Name:                                                                          
Title:                                                                     
         


 
17

--------------------------------------------------------------------------------

 


EXHIBIT A


NOTICE OF EXERCISE; ELECTION TO PURCHASE
 

To:                                                   


 


1.      The undersigned, pursuant to the provisions of the attached Warrant,
hereby elects to exercise this Warrant with respect to ________ shares of Common
Stock (the “Exercise Amount”).  Capitalized terms used but not otherwise defined
herein have the meanings ascribed thereto in the attached Warrant.


2.      The undersigned herewith tenders payment for such shares in the
following manner (please check type, or types, of payment and indicate the
portion of the Exercise Price to be paid by each type of payment):
 
_______  Exercise for Cash
_______  Exercise for Notes
_______  Cashless Exercise


3.      Please issue a certificate or certificates representing the shares
issuable in respect hereof under the terms of the attached Warrant, as follows:
 

                  
(Name of Record Holder/Transferee)


and deliver such certificate or certificates to the following address:
 

                  
(Address of Record Holder/Transferee)



4.      The undersigned represents that the aforesaid shares are being acquired
for the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares.


5.      If the Exercise Amount is less than all of the shares of Common Stock
purchasable hereunder, please issue a new warrant representing the remaining
balance of such shares, as follows:



                  
(Name of Record Holder/Transferee)

 
 

--------------------------------------------------------------------------------

 


and deliver such warrant to the following address:
 

                  
(Address of Record Holder/Transferee)


                  
(Signature)


                    
(Date)
 
 

 
 

--------------------------------------------------------------------------------

 

